

Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN:


GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation (“GTE ULC”) and GRAN
TIERRA ENERGY INC., a Nevada corporation (“Gran Tierra”)
 
(GTE ULC and Gran Tierra are collectively referred to herein as, the “Company”)
 
- and -
 
Duncan Nightingale, a citizen of Canada with a residence in City of Calgary in
the Province of Alberta
 
(the “Executive”)
 
(GTE ULC, Gran Tierra and the Executive are collectively referred to herein as
the “Parties”
and individually referred to herein as a “Party”)
 
RECITALS:
 
A.
The Executive has specialized knowledge and valuable skills and experience which
are critical to the management and success of the business;

 
B.
The Company wishes to secure the services of the Executive as the Chief
Operating Officer of Gran Tierra;

 
C.
The Executive is currently an employee of the Company pursuant to an employment
agreement between the GTE ULC (as assignee of Gran Tierra Energy Inc., an
Alberta corporation), Gran Tierra and the Executive formed by the signature of
GTE ULC and Gran Tierra on July 29, 2009, and of the Executive on July 30, 2009
(the “Prior Agreement”); and

 

D.
The Executive is currently engaged in an expatriate assignment pursuant to an
expatriate assignment letter agreement dated December 7, 2010, and as
subsequently amended (the “Expatriate Agreement”)



E.
The Parties wish to set forth their entire understanding and agreement with
respect to the subject matter herein and, as set forth herein, terminate the
Expatriate Agreement and replace the Prior Agreement in its entirety with this
Executive Employment Agreement (the “Agreement”).



THEREFORE, the Parties agree as follows:

1



--------------------------------------------------------------------------------



ARTICLE 1
DUTIES AND RESPONSIBILITIES
 
1.1 Position
 
The Executive ceases to be the President of Gran Tierra Energy Colombia
effective as of August 1, 2014. During the period from August 1, 2014 until
September 1, 2014 (the “Effective Date”) the Executive remains on an expatriate
assignment pursuant to the Expatriate Agreement and is appointed an advisor to
the President of Gran Tierra Energy Colombia. Effective as of the Effective Date
the Executive ceases to be an advisor to the President of Gran Tierra Energy
Colombia, is appointed to the position of Chief Operating Officer of Gran
Tierra, and undertakes those duties and responsibilities set out in Schedule “A”
to this Agreement as well as those duties reasonably assigned to the Executive
by the President and Chief Executive Officer of Gran Tierra (the “President”).
The Executive will report to the President. The parties agree that the
relationship between the Company and the Executive created by this Agreement is
that of employer and employee.
 
1.2 Exclusive Service & Other Engagements


During the Executive's employment, the Executive will faithfully serve the
Company and will devote full time and attention to the business and affairs of
the Company and the performance of the Executive's duties and responsibilities.


The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting any
appointment to the board of directors of another company without the prior
written consent of the President.


1.3 Reassignment
 
The Company shall not reassign the Executive to another position within Gran
Tierra itself, or to a position within a subsidiary, affiliated or related
corporate entity (“Member Company” or “Member Companies”) or alter the duties,
responsibilities, title, or reporting lines of the Executive or change the
location of the Executive’s employment unless the Executive agrees to such
reassignment or alteration.
 
1.4 Travel
 
The Executive shall be employed at the Company’s location in Calgary, Alberta.
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities. The Executive shall be entitled to business class tickets for
domestic or international flights with a duration of more than one hour. The
Executive will be entitled to choose suitable accommodations when traveling on
Company business.
 
 

2



--------------------------------------------------------------------------------



ARTICLE 2
BASE SALARY
 
The Executive will be paid an annual salary in the amount of three hundred and
sixty-nine thousand six hundred Canadian Dollars (CDN$369,600), subject to
applicable statutory deductions (the “Base Salary”). The Executive’s Base Salary
will be payable in accordance with Company practices and procedures as they may
exist from time to time. Base Salary will be reviewed and may be increased on an
annual basis by the Company.


 
ARTICLE 3
BONUS
 
3.1 Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment (the “Bonus”) as determined by the Compensation Committee of the
Board of Directors of Gran Tierra (the “Board”) from time to time.


Subject to future change at the discretion of the said Compensation Committee,
as of the Effective Date:


(a)
the Executive’s annual bonus target will be 80% of the Executive’s Base Salary
(for certainty, the 2014 annual bonus calculation shall be 60% of the
Executive’s Base Salary from January 1, 2014 to the Effective Date and 80% of
the Executive’s Base Salary from the Effective Date to December 31, 2014); and



(b)
the annual bonus weighting will be based on 70% Corporate performance and 30%
Executive individual performance (for certainty, the 2014 annual bonus weighting
will use a weighting of 30% Corporate performance, 30% Executive individual
performance and 40% Colombia business unit performance from January 1, 2014 to
the Effective Date and a weighting of 70% Corporate performance and 30%
Executive individual performance from the Effective Date to December 31, 2014).

 
 
3.2 Bonus Payment
 
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive’s performance during the preceding year.
 
 
ARTICLE 4
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its

3



--------------------------------------------------------------------------------



employees and for its executive officers specifically. The Company will continue
to pay the Executive’s Base Salary in the event the Executive becomes disabled
until such time as the Executive begins to receive short-term or long-term
disability insurance benefits.
 


ARTICLE 5
VACATION
 
The Executive will be entitled to thirty (30) days of vacation per each full
year. Payment of all vacation pay will be at Base Salary. This vacation
entitlement shall be earned over the course of each full year that the Executive
is employed with the Company and the Executive shall be entitled to a
proportionate period of vacation for any period of less than a full year of
employment. The Executive will arrange vacation time to suit the essential
business needs of the Company. Unused vacation entitlement will be carried over
into the following calendar year to a maximum entitlement of thirty-five (35)
days in any one year. On leaving the employment of the Company for whatever
reason, the Company will, as applicable, compensate the Executive for any
accrued but unused vacation entitlement based upon the Executive’s then current
Base Salary or set off against any amounts owed to the Executive any amounts
owed by the Executive to the Company, including with respect to any vacation
used but not accrued to the date of termination.




ARTICLE 6
STOCK OPTIONS
 
The Executive will be provided a promotion stock options grant of 70,000 shares
of the common stock of Gran Tierra and 27,500 restricted stock units, in
accordance with the terms and conditions of Gran Tierra’s 2007 Equity Incentive
Plan (the “Plan”). The stock options will be priced on the Effective Date or the
first date thereafter that the stock options may be priced in accordance with
the terms of the Plan. The Executive will be eligible to participate in the Plan
and in applicable future stock option plans and/or incentive award plans as
approved by the Board.
 


ARTICLE 7
PERQUISITES AND EXPENSES
 
The Company recognizes that the Executive will incur expenses in the performance
of the Executive’s duties. The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in the course of employment, upon
providing the Company with reasonable substantiation and receipts for such
expenditures.
 



4



--------------------------------------------------------------------------------



ARTICLE 8
TERMINATION OF EMPLOYMENT
 
8.1 Termination Without Notice
 
This Agreement and the Executive’s employment with the Company may be
terminated, without the Company being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:
 
     (a)    Voluntary Resignation
 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days’ advance written notice to the Company. The
Executive will not be entitled to receive any further compensation or benefits
whatsoever other than those which have accrued up to the Executive’s last day of
active service with the Company. The Company may, at its discretion, waive in
whole or in part such notice with payment in lieu to the Executive;
  
(b)    Cause
 
The Company may terminate the employment of the Executive at any time without
notice for Cause. The Executive will not be entitled to receive any further
compensation or benefits whatsoever other than those which have accrued up to
the Executive’s last day of active service with the Company.


"Cause" is defined as any of the following:


(a) participation in a fraud or dishonesty against the Company;


(b) participation in an act of dishonesty against the Company intended to result
in your personal enrichment;


(c) the intentional making by the Executive or any member of the Executive’s
family of any material personal profit at the expense of the Company without the
prior written consent of the Company;


(d) willful material breach by the Executive of a provision of this Agreement or
of the Company Policies (as defined in Article 17);


(e) intentional significant damage to the Company's property by the Executive;


(f) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Company shall provide notice to you describing the nature of the gross unfitness
and you shall thereafter have ten (10) days to cure such gross unfitness if such
gross unfitness is capable of being cured.

5



--------------------------------------------------------------------------------





8.2 Termination by the Company without Cause
 
The Company may terminate the Executive’s employment without Cause at any time
by providing the Executive with a separation package (the “Separation Package”)
equal to 1.5 times the Base Salary and Bonus paid and payable to the Executive
during the twelve (12) month period prior to such termination.


The Separation Package shall be payable in a lump sum within thirty (30) days of
the termination of the Executive. 


8.3 Termination by the Executive for Good Reason.


Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in Article 8.2. Failure
of the Executive to terminate his employment on the occurrence of any event
which would constitute Good Reason shall not constitute waiver of his right
under this Article 8.3. Notwithstanding the foregoing, the Executive may
terminate his employment for Good Reason so long as the Executive tenders his
resignation to the Company within thirty (30) days after the occurrence of the
event that forms the basis for the resignation for Good Reason; provided,
however, that the Executive must provide written notice to the Company
describing the nature of the event that the Executive believes forms the basis
for the resignation for Good Reason, and the Company shall thereafter have ten
(10) days to cure such event.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:


(a)    an adverse change in the Executive’s position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;


(b)    a reduction by the Company of the Executive’s Base Salary except to the
extent that the annual base salaries of all other executive officers of the
Company are similarly reduced or any change in the basis upon which the
Executive’s annual compensation is determined or paid if the change is or will
be adverse to the Executive except that an award of any annual performance
bonuses (including the Bonus) by the Company’s Compensation Committee (and
approved by the Board) are discretionary and in no instance shall be considered
adverse to Executive if such performance bonus is reduced from a prior year or
if an annual performance bonus is not paid;


(c)    a Change in Control (as defined below) of the Company occurs; or


(d)    any breach by the Company of any material provision of this Agreement.



6



--------------------------------------------------------------------------------



A “Change in Control” is defined as:
 
(a) a dissolution, liquidation or sale of all or substantially all of the assets
of the Company;
 
(b) a merger or consolidation in which the Company is not the surviving
corporation;
 
(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or


(c)
the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.



 
ARTICLE 9
DIRECTORS/OFFICERS LIABILITY
 
9.1 Indemnity


Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement entered into between Gran Tierra and the
Executive.
 
9.2 Insurance


 
(a)    Gran Tierra shall purchase and maintain, throughout the period during
which the Executive acts as a director or officer of Gran Tierra or a Member
Company and for a period of two years after the date that the Executive ceases
to act as a director or officer of Gran Tierra or a Member Company, directors’
and officers’ liability insurance for the benefit of the Executive and the
Executive’s heirs, executors, administrators and other legal representatives,
such that the Executive’s insurance coverage is, at all times, at least equal to
or better than any insurance coverage Gran Tierra purchases and maintains for
the benefit of its then current directors and officers, from time to time.



 
(b)    If for any reason whatsoever, any directors’ and officers’ liability
insurer asserts that the Executive or the Executive’s heirs, executors,
administrators or other legal representatives are subject to a deductible under
any existing or future directors’ and officers’ liability insurance purchased
and maintained by Gran Tierra for the benefit of the Executive and the
Executive’s heirs, executors, administrators and other legal representatives,
Gran Tierra shall pay the deductible for and on behalf of the Executive


7



--------------------------------------------------------------------------------



or the Executive’s heirs, executors, administrators or other legal
representatives, as the case may be.
 
9.3 Survival
 
The provisions of sections 9.1 and 9.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with Gran
Tierra and such provisions shall continue in full force and effect in accordance
with such Indemnification Agreement and the provisions of this Agreement for the
benefit of the Executive.




ARTICLE 10
NON-COMPETITION AND CONFIDENTIALITY
 
10.1 Fiduciary Duties & Non-Competition
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of the Company that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by the Company
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of Gran Tierra or any of its Member Companies. The
Executive further agrees that the Executive’s fiduciary duties shall survive the
termination, for any reason, of this Agreement or any obligation of the
Executive to provide any services to the Company.
 
10.2 Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of confidential and proprietary information, know-how, data, strategic studies,
techniques, knowledge and other confidential information of every kind or
character relating to or connected with the business or corporate affairs and
operations of Gran Tierra and its Member Companies, including, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively “Confidential Information”) concerning the business of
Gran Tierra and its Member Companies. The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by the Company
pursuant to this Agreement; provided that the foregoing shall not apply to any
Confidential Information which is or becomes known to the public or to the
competitors of Gran Tierra or its Member Companies other than by a breach of
this Agreement.
 

8



--------------------------------------------------------------------------------



10.3 Following Termination of Agreement
 
Subject to this Article 10 and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee of the Company,
the Executive shall not be prohibited from obtaining employment with or
otherwise forming or participating in a business competitive to the business of
the Company after termination of this Agreement and the Executive’s employment
with the Company.


10.4 Business Records


The Executive agrees to promptly deliver to the Company, upon termination of his
employment for any reason, or at any other time when the Company so requests,
all documents relating to the business of the Company or its Member Companies,
including, without limitation: all reports and related data, such as summaries,
memoranda and opinions relating to the foregoing, contract files, notes,
records, manuals, correspondence, financial and accounting information, client
lists, statistical data and compilations, patents, copyrights, trademarks, trade
names, methods, processes, agreements, contacts or any other documents relating
to the business of the Company or its Member Companies, and all copies thereof
and therefrom (collectively, the "Business Records"). The Executive confirms
that all of the Business Records which are required to be delivered to the
Company pursuant to this Agreement constitute the exclusive property of the
Company. The obligations of confidentiality set forth in this Agreement shall
continue notwithstanding the Executive’s delivery of any such documents to the
Company.




ARTICLE 11
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect. Notwithstanding the
foregoing, the Company may assign this agreement to a Member Company, without
the consent of the Executive.


 
ARTICLE 12
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.




ARTICLE 13
GOVERNING LAW AND JURISDICTION
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein. Any action arising from or
relating any way to this Agreement, or otherwise arising from or relating to
Executive’s employment with the Company, shall be tried

9



--------------------------------------------------------------------------------



in the Court of Queen's Bench situated in Alberta. The Parties consent to
jurisdiction and venue in those courts to the greatest extent possible under
law.


 
ARTICLE 14
NOTICES
 
14.1 Notice to Executive
 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.


14.2 Notice to Company
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 625-11th Avenue S.W.
Calgary, Alberta, Canada, T2R 0E1
Fax: (403) 265-3242
Attn: President




ARTICLE 15
WITHHOLDING
 
All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.
 


ARTICLE 16
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.


ARTICLE 17
COMPANY POLICIES


As an employee of the Company, the Executive is required to comply with all
Company policies and procedures, as may be amended by the Company from time to
time (the "Company Policies" certain of which may be found at
www.grantierra.com). The Company Policies are deemed to be

10



--------------------------------------------------------------------------------



incorporated by reference into this Agreement. The Executive agrees to review
and provide written acknowledgement on an annual basis of his acceptance of the
Company Polices, including policies with respect to business conduct and ethics,
insider trading, complaints reporting, foreign corrupt practices, information
security, computer use, and disclosure.




ARTICLE 18
WAIVER


No failure or delay by any Party in exercising any right, power or privilege
under this Agreement will operate as a waiver of those rights, powers or
privileges, nor will any waiver in one instance be deemed to be a continuing
waiver in any other instance.
 


ARTICLE 19
SEVERABILITY AND ENFORCEABILITY


If any court of competent jurisdiction declares any provision of this Agreement
invalid, void or unenforceable in whole or in part, for any reason, it shall be
deemed not to affect or impair the validity of the remainder of this Agreement,
which shall remain in full force and effect. To the extent that any court
concludes that any provision of this Agreement is void or voidable, the court
shall reform such provision(s) to render the provision(s) enforceable, but only
to the extent absolutely necessary to render the provision(s) enforceable.




ARTICLE 20
PRIVACY


The Executive acknowledges and agrees that the Executive will take all necessary
steps to protect and maintain Personal Information (information about an
identifiable individual) of the employees, consultants or customers of the
Company obtained in the course of the Executive's employment with the Company.
The Executive shall at all times comply, and shall assist the Company to comply,
with all applicable laws relating to privacy and the collection, use and
disclosure of Personal Information in all applicable jurisdictions, including
but not limited to the Personal Information Protection Act (Alberta)
(“Applicable Privacy Laws”).


The Executive acknowledges and agrees that the disclosure of the Executive’s
Personal Information may be required as part of the ongoing operations of the
Company’s business, as required by law or regulatory agencies, as part of the
Company’s audit process, as part of a potential business or commercial
transaction or as part of the Company’s management of the employment
relationship (the "Personal Information Disclosure"), and the Executive hereby
grants consent as may be required by Applicable Privacy Laws to the Personal
Information Disclosure.





11



--------------------------------------------------------------------------------



ARTICLE 21
ENTIRE AGREEMENT, REPLACEMENT OF PRIOR AGREEMENT AND TERMINATION OF EXPATRIATE
AGREEMENT


The Parties acknowledge that this Agreement sets forth the entire understanding
of the Parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings regarding the subject matter
contained herein. For certainty, it is acknowledged that as of the Effective
Date:


(a)
pursuant to Article 11 of the Prior Agreement, the Prior Agreement is terminated
and replaced in its entirety by this Agreement and the provisions of the Prior
Agreement shall have no further force or effect; and



(b)
the expatriate assignment pursuant to the Expatriate Agreement terminates and
the repatriation entitlement as described in the Expatriate Agreement shall be
applicable to the Executive’s repatriation to Calgary, Alberta.





 ARTICLE 22
COUNTER PART EXECUTION
This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart. Delivery of a copy of a counterpart by facsimile or
email by one Party to the other Party shall be deemed to be delivery of an
original by that Party.


IN WITNESS OF WHICH the Parties have duly executed this Agreement as of dates
set forth below. 

12



--------------------------------------------------------------------------------



 GRAN TIERRA ENERGY CANADA ULC, an Alberta corp
GRAN TIERRA ENERGY INC., a Nevada corporation
Alberta corporation
 corporation
 
 
 By:/s/ Dana Coffield                                           
By:  /s/ Dana Coffield                                                
  Name: Dana Coffield
       Name: Dana Coffield
  Title:   President and CEO
       Title:   President and CEO
Date:  “July 31, 2014”                                          
Date: “July 31, 2014”                                                     
 
 
 
EXECUTIVE
SIGNED, SEALED & DELIVERED
In the presence of:
 
 
________________________________                                      
                     
                         Witness  


 
In the presence of:


 
 
By:  /s/ Duncan Nightingale                                        
/s/  Alejandra Escobar                                      
                         Witness
       Duncan Nightingale
Witness


Date:  “July 31, 2014”                                                     


13



--------------------------------------------------------------------------------





SCHEDULE A
 
Duties and Responsibilities of Chief Operating Officer


Participate in executing the goals, policies, and objectives established by the
President and the Board. Assist in developing, coordinating and implementing all
major activities involved in achieving Gran Tierra business objectives.


Formulate operating strategies between and within Business Units to align with
the overall strategic direction of Gran Tierra. Responsible for developing
operating policies and directing Business Unit (BU) leader business strategies.
Oversee the planning and coordination of all activities related to operations
including exploration, development, production, drilling, operations, and
transportation, and ensure alignment of these activities with legal, finance,
human resource and business development arms within the company.


Strategic Leadership – Formulate and recommend strategies to the President to
maximize shareholder value and long-term success of Gran Tierra; assist with the
development, and subsequently implement, capital and operating plans;
participate in identifying principal risks to Gran Tierra, and take appropriate
steps to mitigate these risks, keeping the President fully informed on all
significant operational and other matters relevant to Gran Tierra. Maintain a
strong relationship and coordination with Gran Tierra’s BU leads and operating
teams.


Technical Leadership – Ensure a rigorous and disciplined approach to the
technical work of Gran Tierra with regard to geology, geophysics, reservoir,
drilling, engineering, operations and related disciplines; encourage technical
innovation, imagination, and pragmatism, while seeking cost- and work-process
efficiencies. Ensure teams work in a constructive multi-disciplinary environment
with close coordination and alignment between Corporate head-office and BU
operating offices.


Financial Leadership – develop annual capital and expenditure budgets in
coordination with Corporate Planning and Finance for approval by the President
and Board; develop annual operating forecasts; authorize the commitment of funds
sanctioned by the President and Board; authorize the commitment of contracts,
transactions and arrangements in the ordinary course of business; take
reasonable steps to ensure the Company’s assets are adequately safeguarded.


Administrative Leadership – develop and maintain a sound and effective
organizational structure within BU’s, with complementary reporting relationships
to Corporate head-office; ensure all members of the organization have clear
responsibilities and accountabilities; recruit and retain key talent and develop
strong expertise in the organization.


Public Leadership – Assist the President and the Business Unit leaders with
effective communication and appropriate relationships with host government
authorities, industry associates, communities, investors, and other
stakeholders. Assist with the design and implementation of Gran Tierra’s
Corporate Social Responsibility programs, and ensure effective implementation
throughout the BUs and operating teams to establish a Shared Values culture
within Gran Tierra and within the communities in which we operate.

14



--------------------------------------------------------------------------------





Compliance Leadership – Ensure compliance and support from all operations and
activities of the BUs and Calgary Head Office with controls and procedures
established by Gran Tierra (Legal, Finance and EH&S); take reasonable steps to
ensure the safe, efficient operation of Gran Tierra and its
employees/contractors; ensure all operations and activities are in compliance
with relevant laws and regulations, and Gran Tierra’s code of business conduct
and ethics and other policies and practices approved by Gran Tierra; foster a
high performance corporate culture that promotes ethical practices and
encourages individual and corporate integrity, responsibility, and personal
accountability.
 



15

